Title: To Thomas Jefferson from John Brown, 5 December 1802
From: Brown, John
To: Jefferson, Thomas


          
            Sir
            Frankfort 5th. Decr. 1802
          
          Thinking it probable that the vacancy occasioned by the death of Mr Clark late first Judge for the Indiana Territory has not yet been filled, I take the liberty hereby to recommend to your Notice, William Garrard Esqr. of this State, as well quallified for that Office. Mr Garrard is son of Colo Garrard our present Governor, & now about thirty two years of age. He completed his Education at Carlisle College, & having read Law with attention under the direction of Colo. Geo. Nicholas has been, for eight or ten years past a practitioner at the Bar. He is a Gentn. of sound, independent mind, temperate, of conciliatory manners, & unsullied reputation. Indeed I know of no one among my acquaintances to whom the appointment would be an object, who in my opinion would fill it with greater ability & integrity than Mr Garrard 
          I have the Honor to be with profound respect Sir Your most obedient & very Hbe Sevt.
          
            J: Brown
          
        